    Case 1:20-cr-00027-AJT Document 8 Filed 02/06/20 Page 1 of 7 PageID#FILED
                                                                         31                       _
                                                                                      IN OPEN COURT


                                                                                    FEB - 5

                                                                                 CLERK. U.S. DISTRICT COURT
                                                                                    ALEXANDRIA. VIRGINIA
                             EASTERN DISTRICT OF VIRGINIA


                                      Alexandria Division


UNITED STATES OF AMERICA


       V.                                              Case No. l:20-cr-27


ALAA NIMR GARADA,

       Defendant.


                                   STATEMENT OF FACTS


       The" United States and the Defendant, ALAA NIMR GARADA (hereinafter "the

Defendant") agree that the allegations in the Criminal Information and the following facts are

true and correct, and that had the matter gone to trial the United States would have proven them

beyond a reasonable doubt:

            1. The Defendant and        his brother and     co-defendant, Rafik      Moheyeldin

("Moheyeldin"), owned and operated WTC2, Inc.("WTC2"), formerly known as World Trade

Company, Inc. The Defendant held the title of President and Moheyeldin held the title of

Director. WTC2 opened in and around 2004 and operated until in and around 2017. WTC2 had

its place of business in Woodbridge, Virginia, which is located within the Eastem District of

Virginia.

            2. WTC2 purchased and resold used goods, including clothing and shoes. During

the relevant time period, WTC2 contracted with charities that operated clothing donation centers.

In particular, WTC2 contracted with several charities to setup donation bins with the charities'

logos, and WTC2 was then permitted to keep the goods collected in those bins. WTC2 primarily

collected used clothing and then resold the clothing. WTC2 sold the used goods in bulk lots to
    Case 1:20-cr-00027-AJT Document 8 Filed 02/06/20 Page 2 of 7 PageID# 32



customers along the U.S.-Mexico border and also exported items to customers in Africa, Asia,

and South America.

           3. In order for WTC2 to be profitable, the business needed to keep its labor costs

low. As a result, the Defendant and Moheyeldin knowingly hired unauthorized aliens who were

not permitted to work in the United States, as defined in Title 8, United States Code, Section

1324a(h)(3), and were brought into the United States in violation of Title 8, United States Code,

Section 1324(a).

           4. From in and around 2012 until in and around 2016, the WTC2 workforce was

comprised primarily of unauthorized aliens for whom no payroll taxes were remitted, and no

employment benefits, such as unemployment and/or worker's compensation insurance, were

available or paid to any eligible beneficiary. WTC2's practice of relying on the labor of

unauthorized aliens provided WTC2 with a significant competitive advantage and resulted in

substantial financial gains for the Defendant and Moheyeldin. Over the years, WTC2 turned a

substantial profit and increased the size of its workforce. In and aroimd 2014, WTC2 employed

approximately 50 unauthorized aliens and had a gross income of approximately $8,000,000 a

year.


           5. From in and around September 2012 until in and around September 2013, and

then again from in and around September 2014 until in around September 2015, both at least one

year periods, in Woodbridge, Virginia, within the Eastern District of Virginia and elsewhere, the

Defendant and Moheyeldin did unlawfully and knowingly hire for employment at least ten

individuals with actual Imowledge that the individuals were unauthorized aliens who were not

permitted to work in the United States as defined in Title 8, United States Code, Section

1324a(h)(3), and were brought into the United States in violation of Title 8, United States Code,

Section 1324(a).

                                               2
    Case 1:20-cr-00027-AJT Document 8 Filed 02/06/20 Page 3 of 7 PageID# 33



           6. WTC2's success motivated the Defendant and Moheyeldin to found US Plastic,

LLC("US Plastics") in 2013. US Plastics was operated at the same location as WTC2 and also
employed unauthorized ahens. US Plastics collected, sorted, and processed bulk plastic material.

           7. The Defend^t and Moheyeldin violated various labor laws. In.particular, the

unauthorized aliens were not properly compensated for the overtime hours they worked. Further,

the defend^ts had not procured adequate workers compensation insurance. When a forklift ran

over an employee's foot, the employee received no benefits from the defendants' company or an

insurance company.

           8. The Defendant and Moheyeldin paid the unauthorized aliens in U.S. currency

because it helped conceal that much of their workforce was comprised ofimauthorized workers.

This in turn helped the Defendant and Moheyeldin avoid withholding payroll taxes, as required
by law. Indeed, from in and around 2011 until in and around 2015, WTC2 and later US Plastics

only withheld payroll taxes for one employee — the Defendant's wife. As a result, the profits

earned by WTC2'were greater than they would have been if WTC2 hired persons who were

lawfiilly able to work in the United States.

           9. Also, during this time, the Defendant falsified tax returns in an effort to hide the

fact WTC2 largely employed unauthorized aliens. Specifically, from 2013-2016, WTC2

employed at least 50 unauthorized aliens. Despite this fact, the Defendant falsely stated in

multiple Employer's Quarterly Federal Tax Return, Form 941s, that WTC2 employed one

employee. The size of WTC2's workforce claimed on the Employer's Quarterly Federal Tax

Return,Form 941,is a material matter.

           10. For instance, on or about May 29, 2015, in Woodbridge, Virginia, within the

Eastern District of Virginia and elsewhere, the Defendant willftilly made and subscribed an

Employer's Quarterly Federal Tax Retuih, Form 941, for the first quarter of calendar year 2015,

                                               3                   ■
    Case 1:20-cr-00027-AJT Document 8 Filed 02/06/20 Page 4 of 7 PageID# 34



which was verified by a written declaration that it was made under the penalty of peijury, which

the Defendant did not believe to be true and correct as to every material matter. That Form 941,

which was filed with the Internal Revenue Service, reported that WTC2 employed one employee

(line 1) for the quarter, whereas the Defendant then and there knew WTC2 employed

substantially more than one employee for the first quarter of calendar year 2015 than he reported.

The estimated tax loss for this quarterly filing"is $1,500.

           11. Based on the above facts and other information, the United States obtained a

lawful seizure warrant for the proceeds associated with the unlawful employment of aliens. This

warrant authorized the United States to seize approximately $2,028,163.59 in United States

currency J&om WTC2's Burke & Herbert Bank account. The Defendant has agreed to the

forfeiture ofthis and other proceeds.

           12.In addition to emplojdng unauthorized aliens and committing tax firaud, the

Defendant also defrauded Goodwill of Greater Washington ("Goodwill") of property. As

described above in paragraph 2, Goodwill was one ofthe.charities that WTC2 contracted with to

setup donation bins.

           13. Goodwill contracts with third parties to estabhsh and service donation bins and

attended donation sites bearing Goodwill's name and logo. With authorization fi:om Goodwill

and approval fiom property owners where the collection bins will be located, the third parties are

permitted to place donation bins and attended donation sites bearing Goodwill's name and logo,

and are responsible for collection ofthe donated goods and maintenance ofthe sites. Portions of

the donations are supplied to Goodwill's retail stores, and the remainmg goods become the

property ofthe third party.

           14. On or about March 23, 2012,the Defendant signed a contract on behalf of"World

Trade" with Goodwill. Under this contract. Goodwill granted World Trade the right to act as a
    Case 1:20-cr-00027-AJT Document 8 Filed 02/06/20 Page 5 of 7 PageID# 35



salvage dealer at four of GoodwiU's retail stores, which were located in the Eastern District of

Virginia and elsewhere. Goodwill also granted World Trade the right to place donation bins

bearing Goodwill's name and logo.

           15. After entering into this agreement, the Defendant and Moheyeldin knowingly

devised a scheme to deJBraud Goodwill. Specifically, the Defendant instructed WTC2 employees

to retrieve Goodwill donation bins. WTC2 took possession of the donated items in the bins;

though, under the contract, World Trade was not entitled to keep all of the donated goods if

Goodwill retail stores needed some portion ofthem(up to 25 percent). The Defendant instructed

WTC2 employees to reinove Goodwill's logo and replace it with the Military Family Support

Center's logo. WTC2 used the Military Family Support Center's logo without permission. The

Defendant then instructed WTC2 employees to place these bins at various locations in the

Eastern District of Virginia.

           16. After entering into this fraudulent scheme,the Defendant executed two addendum

contracts with Goodwill.        When the Defendant executed these addendum contracts, the

Defendant was aware that he knowingly intended to defraud Goodwill of property through the

scheme outlined in paragraph 15. This scheme was fraudulent and violated the terms of the

contract, because WTC2 failed to verify whether Goodwill in fact needed any portion of the

donations prior to keeping the entire amount, and removed Goodwill's logo from Goodwill
donation bins without Goodwill's permission.

           17. On or about February 13, 2015, in Woodbridge, Virginia, within the Eastem

District of Virginia and elsewhere, the Defendant, having knowingly devised and intending to

devise a scheme and artifice to defraud Goodwill, and to obtain property from Goodwill, by

means of materially false and fraudulent pretenses, representations, and promises, for the

purpose of executing and attemptinig to execute the scheme to defraud, did knowingly cause and

                                     ■         5
    Case 1:20-cr-00027-AJT Document 8 Filed 02/06/20 Page 6 of 7 PageID# 36



attempt to cause to be transmitted by means of wire commimication,in interstate commerce, any

writings, signs, signals, pictures, and sounds, that is, the Defendant sent and caused to be sent

from the Eastern District of Virginia to another state and the District of Columbia, an email with

an attachment containing the executed Second Addendum to Salvage Agreement with GoodwilL

           18. The acts taken by the Defendant in furtherance ofthe offenses charged in this

case, including the acts described above, were done willfully and knowingly with the specific

intent to violate the law, and were not committed by mistake, accident or other innocent reason.

           19. The foregoing statement offacts does not describe all of the Defendant's conduct

relating to the offenses charged in this case nor does it identify all ofthe persons with whom the

Defendant may have engaged in illegal activities.

                                                     Respectfully submitted,

                                                     G. Zachary Terwilliger
                                                     United States Attorney

                                             By:
                                                     Carina A. Cuellar
                                                     Assistant United States Attorney
    Case 1:20-cr-00027-AJT Document 8 Filed 02/06/20 Page 7 of 7 PageID# 37



         Defendant's Signature: After consulting with my attorney and pursuant to the plea

agreement entered into this day between the Defendant, Alaa Nimr Garada, and the United

States, I hereby stipulate that the above statement of facts is true and accurate, and that had the

matter proceeded to trial, the United States would have prove^ the ^ame b^ontfalreasonable
doubt.



Date: ^
                                              Aldn Isliihr Garada
                                              Defendant



         Defense Counsel Signature: I am coxinsel for the Defendant in this case. I have carefully

reviewed the above statement of facts with him. To my knowledge, his decision to stipulate to

these facts is an informed and voluntary one.




Date: I Ufh
                                              Gary Citronberg, Esq.
                                              Counsel for the Defendant
